      Case 2:18-cv-00822-KJM-AC Document 58 Filed 04/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEREK TATE,                                       No. 2:18-cv-0822 KJM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    J. ANDRES,
15                       Defendants.
16

17          By order field April 27, 2020, the court granted plaintiff’s motion to compel and ordered

18   defendant to provide a supplemental response to plaintiff’s request for production. ECF No. 56 at

19   6. Plaintiff was also given the opportunity to file a motion for sanctions in the event defendant

20   fails to comply with the order. Id. at 7. Because the order directed the production of additional

21   documents that would potentially be material to opposing a motion for summary judgment, the

22   dispositive motion deadline was vacated, to be re-set once the discovery matter was resolved. Id.

23   at 6-7. Two days later, defendant filed his motion for summary judgment. ECF No. 57. Because

24   defendant’s supplemental discovery response is still outstanding and the matter has not yet been

25   resolved, defendant’s summary judgment motion will be vacated. Defendant will have an

26   opportunity to file a motion for summary judgment motion after the discovery matter has been

27   fully resolved and a new dispositive motion deadline has been set.

28   ////
                                                       1
     Case 2:18-cv-00822-KJM-AC Document 58 Filed 04/30/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that defendant’s motion for summary judgment,
 2   ECF No. 57, is vacated.
 3   DATED: April 30, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
